DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an actuator configured to vary a working length of the tensile member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-12, 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schafer US 3373844.

    PNG
    media_image1.png
    464
    265
    media_image1.png
    Greyscale

Schafer discloses a lift device comprising: a base (10); a platform (24) that is capable of being repositionable relative to the base between a fully raised position and a fully lowered position; a scissor assembly coupling the base to the platform, the scissor assembly including: a first scissor layer including a first scissor arm (15) pivotally coupled to a second scissor arm (16), wherein the first scissor arm is configured to rotate relative to the second scissor arm about a first middle axis (17) that extends laterally; a first pulley (27 or 42) coupled to the first scissor arm; a tensile member (26) wrapped around the first pulley and coupled to the second scissor arm; and an actuator (25) configured to vary a working length of the tensile member such that the first scissor arm rotates relative to the second scissor arm to move the platform relative to the base.
As for claim 2, Schafer discloses wherein the scissor assembly further includes a second pulley (27 or 42) coupled to the second scissor arm, wherein the tensile member wraps around the second pulley such that the second pulley couples the tensile member to the second scissor arm.
As for claim 3, Schafer discloses wherein the scissor assembly further includes a second scissor layer including a third scissor arm (18) pivotally coupled to a fourth scissor arm (19), wherein the third scissor arm is configured to rotate relative to the fourth scissor arm about a second middle axis (17), and wherein an upper end of the first scissor arm is pivotally coupled to a lower end of the fourth scissor arm about an end axis (axis around 28).
As for claim 4, Schafer discloses wherein the first pulley (27) is coupled to the first scissor arm along the end axis such that the tensile member extends around the end axis.
As for claim 5, Schafer discloses wherein the second pulley (42) is positioned along the first middle axis such that the tensile member extends around the first middle axis, and wherein a portion of the tensile member extends directly from the first pulley to the second pulley.
As for claim 11, Schafer discloses wherein the first pulley (42) is coupled to the first scissor arm at the first middle axis (17) such that the tensile member extends around the first middle axis.
As for claim 12, Schafer discloses wherein the scissor assembly includes a booster (37, 38) coupled to the first scissor arm and configured to apply an upward force (stabilizing force) to the first scissor arm when the platform is in the fully lowered position (col. 3, lines 19-30).
As for claim 16, Schafer discloses wherein the actuator includes a drum (25) coupled to the tensile member (26) and an electric motor (35) coupled to the drum, and wherein the electric motor is configured to rotate the drum (via 34) such that the tensile member wraps around the drum to vary the working length of the tensile member.
As for claim 19, Schafer discloses the scissor assembly as claimed (see previous rejections).  The main difference between the claims being the recited first (27), second (42) and third (29) pulleys and a first (17) and second (17) middle axis contained within a center plane.
As for claim 20, see claim 16 rejection.  The main difference between the claims being the recite limitation of the electric motor configured to apply a torque to the drum to such that the drum applies the tensile force to the tensile member which Schaffer discloses via the use of a chain and sprocket drive (34) to drive a drum (25) to apply a tensile force to the tensile member (26).
Claim(s) 1, 2 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bacon US 2011/0139549.

    PNG
    media_image2.png
    465
    501
    media_image2.png
    Greyscale

Bacon discloses a lift device comprising: a base (22); a platform (24) that is capable of being repositionable relative to the base between a fully raised position and a fully lowered position; a scissor assembly coupling the base to the platform, the scissor assembly including: a first scissor layer including a first scissor arm (38) pivotally coupled to a second scissor arm (40), wherein the first scissor arm is configured to rotate relative to the second scissor arm about a first middle axis (46,48) that extends laterally; a first pulley (58b) coupled to the first scissor arm; a tensile member (120) wrapped around the first pulley and coupled to the second scissor arm; and an actuator (112) configured to vary a working length of the tensile member such that the first scissor arm rotates relative to the second scissor arm to move the platform relative to the base.
As for claim 2, Bacon discloses wherein the scissor assembly further includes a second pulley (88b) coupled to the second scissor arm, wherein the tensile member wraps around the second pulley such that the second pulley couples the tensile member to the second scissor arm.
As for claim 6, Bacon discloses wherein the scissor assembly further includes a second pulley (58b),  coupled to the second scissor arm, wherein the tensile member (120) wraps around the second pulley such that the second pulley couples the tensile member to the second scissor arm, wherein a first portion of the tensile member extends directly from the first pulley (58b) to the second pulley (88b), and wherein a second portion of the tensile member extends directly from the second pulley to the first pulley (see Figs. 5 and 6).
As for claim 7, Bacon discloses wherein a third portion of the tensile member extends directly from the first pulley to the second pulley (see Fig. 5 and 6), and wherein fourth portion of the tensile member extends directly from the second pulley to the first pulley (see Figs. 5 and 6) such that the tensile member forms at least two loops (Figs. 5 and 6) around the first pulley and the second pulley.
As for claim 8, Bacon discloses wherein the first pulley is longitudinally offset from the second pulley (Fig. 7), and wherein the actuator (112) is configured to vary the working length of the tensile member (120) to vary a longitudinal distance between the first pulley and the second pulley.
As for claim 9, Bacon discloses wherein the first pulley (58b) and the second pulley (88b) are positioned at approximately the same vertical position (Fig. 6-7) relative to the base.
As for claim 10, Bacon discloses wherein the tensile member (120) is fixedly coupled (via pulleys) to the second scissor arm.
Allowable Subject Matter
Claims 17-18 are allowed.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723